DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites, “wherein a voltage bias applied to the-5- conversion dynode is lower than a voltage bias applied in the case of an identical apparatus although having a conversion dynode disposed distally thereto, the lower voltage being such that any deleterious effect normally associated with bringing a conversion dynode into close proximity to the electron multiplier is decreased or obviated.” The claim appears to be contrasting the invention with another alternate device. This makes the claim indefinite because the alternate device is insufficiently defined for one of ordinary skill in the art to reasonably understand the claimed relative differences between the instant invention and the alternate device. To wit, the difference in voltages, the deleterious effects, what is “normally associated,” what is “close proximity” are all subjective or relative phrases whose meaning vary depending upon context of and experience with an alternate device. As such, one of ordinary skill is not reasonably apprised of the scope or content of claim 16. The claim will be examined as best understood.
Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites, “wherein the relatively low sensitivity section is an analog section, and the relatively high sensitivity section is a digital section configured to output a range of pulse heights.” It is unclear whether this limitation is indicating that the section provide analog and digital outputs from unclaimed detection elements, if they are describing the types of signals that might traverse the sections, or something else entirely. The claims will be examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0001043 A1 [Wenzel] in view of US 2015/0187550 A1 [Hirano].

Regarding Claim 1:
Wenzel teaches an apparatus for detecting a charged particle (abstract), the apparatus comprising 
a conversion dynode configured to emit one or more secondary electrons or ions upon impact by a particle (Fig. 1 (1), ¶¶ 35-36), 
an electron multiplier comprising a plurality of dynodes (Fig. 1 (2), para 36) in an amplification chain configured to form an amplified electron signal output from the one or more secondary electrons or ions emitted by the conversion dynode (¶ 16), and
wherein the apparatus is configured to convey the one or more secondary electrons or ions emitted by the conversion dynode to an input electron emissive surface of the electron multiplier (¶¶ 16-17).
However, Wenzel fails to teach that the electron multiplier has a relatively low sensitivity section and a relatively high sensitivity section, each section being discrete and comprising a plurality of consecutive dynodes in the amplification chain, and each section being at or toward opposite ends of the amplification chain.
Hirano teaches an electron multiplier that applies dynode voltages (abstract) such that the electron multiplier has a relatively low sensitivity section and a relatively high sensitivity section (see Fig. 3 and ¶¶ 38-39, wherein one section has a higher magnitude voltage applied than the other, thereby indicating differences in sensitivity), each section being discrete and comprising a plurality of consecutive dynodes in the amplification chain (as demonstrated in Fig. 3), and each section being at or toward opposite ends of the amplification chain (as demonstrated in Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the dynode voltages of Hirano to the discrete dynodes of Wenzel, thus providing the claimed high and low sensitivity regions in the same fashion they are provided in Hirano. One would have been motivated to do so since this would enhance ion detection efficiency. Hirano ¶ 39.

Regarding Claim 3:
The modified invention of claim 1 teaches the apparatus of claim 1,  the conversion dynode is powered separately to the electron multiplier and/or not electrically coupled to a dynode of the electron multiplier.  Wenzel Fig. 1 demonstrates that the conversion dynode is powered separately from the rest of the electron multiplier, since HV1 and HV2 are separate.

Regarding Claim 4:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the apparatus is configured to convey the one or more secondary electrons or ions emitted by the conversion dynode to an input dynode of the electron multiplier (the final dynode of Wenzel is the input dynode since a signal is coming off of it), and wherein the conversion dynode is a high energy conversion dynode. The conversion dynode of Wenzel is a high energy conversion dynode because it has a voltage in excess of 25 kV applied thereto.

Regarding Claim 5:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the conversion dynode is physically incorporated within or about the electron multiplier (as shown in Wenzel Fig. 1).

Regarding Claim 6:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the electron signal output of the relatively high sensitivity section is a relatively high gain electron signal output, compared with the electron signal output of the relatively low sensitivity section (Hirano ¶ 39).  

Regarding Claim 7:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the relatively low sensitivity section is an analog section (analog section is interpreted to mean that the signal is measurable by a current measurement method), and the relatively high sensitivity section is a digital section configured to output a range of pulse heights (digital section is interpreted to mean that the signal is measurable by a pulse counting method). Hirano teaches that both current measurement methods and pulse counting methods of signal measurement. It would have been obvious to one of ordinary skill it the art before the effective time of the invention to use either method of signal measurement, since each provides useful information as to the properties of the detected ions per Hirano ¶ 8.

Regarding Claim 8:
The modified invention of claim 1 teaches the apparatus of claim 7, wherein the digital section output is configured so as to be usable as an input in an electronic counting circuit. Hirano Fig. 4 (90) shows such an output being supplied to such a circuit, which indicates that the signal is so useable. 

Regarding Claim 9:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the electron multiplier is configured such that the relatively low sensitivity section provides a relatively low gain electron signal output, and the relatively high sensitivity section provides a relatively high gain electron signal output. The voltages of  Hirano Fig. 3 inherently create a low gain section in the front portion, and a high gain section in the back portion. This is because the same mechanism arises as is disclosed in the instant invention (10:5-11), whereby the gain of the back section is equal to the product of the gains of the front and back electrodes.

Regarding Claim 10:
The modified invention of claim 1 teaches the apparatus of claim 1, but fails to specify that the relatively high sensitivity section and/or the relatively low sensitivity section(s) is/are configured to operate at an output current of at least about 5, 10, 15, 20, 25, 30, 35, 40, 45, 50, 75 or 100pA.  
Optimizing output current to be at least 5 pA is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Hirano teaches modifying the gain of the dynodes to increase the output current to a detectable level. ¶¶ 5-10. Therefore, the prior art teaches adjusting gain to optimize output current and identifies said current as a result-effective variable. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective time of filing to optimize the output current of at least one section such that it is above 5 pA since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.

Regarding Claim 11:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the conversion dynode has an applied voltage of greater than about +1, +2, +3, +4, +5, +6, +7, +8, +9, +10, +15 or +20 kV or less than about -1, -2, -3, -4, -5, -6, -7, -8, -9,-0, -15 or 
-20kV.  Wenzel ¶ 38 discloses a conversion electrode at 25 kV.

Regarding Claim 12:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein a voltage applied to the conversion dynode is decoupled from a voltage applied to the relatively low sensitivity section of the electron multiplier.  Wenzel Fig. 1 and ¶ 37 demonstrate that the conversion dynode is insulated from the rest of the multiplier. Such insulation is the claimed decoupling.

Regarding Claim 13:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the relatively low sensitivity section comprises at least about 6, 7, 8, 9,10, 11, 12, 13, 14, 15 or 16 discrete dynodes. Wenzel ¶ 36 discusses 20 plates. Hirano  ¶ 38 notes that in a 20 dynode set up, the first 9 dynodes may be the low sensitivity section, i.e. the first voltage distribution section.

Regarding Claim 14:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the relatively high sensitivity section comprises at least about 10, 11, 12, 13, 14, 15, 16, 17, or 18 discrete dynodes.  Wenzel ¶ 36 discusses 20 plates. Hirano  ¶ 38 notes that in a 20 dynode set up, the first 9 dynodes may be the low sensitivity section, i.e. the first voltage distribution section. That leaves 11 dynodes to be the high sensitivity section.

Regarding Claim 15:
The modified invention of claim 1 teaches the apparatus of claim 1, wherein the conversion dynode is integral with the structure of the electron multiplier, immediately adjacent the electron multiplier, or within the electron multiplier structure.  See  Wenzel Fig. 1.


Regarding Claim 16:
The modified invention of claim 15 teaches the apparatus of claim 15, wherein a voltage bias applied to the-5- conversion dynode is lower than a voltage bias applied in the case of an identical apparatus although having a conversion dynode disposed distally thereto, the lower voltage being such that any deleterious effect normally associated with bringing a conversion dynode into close proximity to the electron multiplier is decreased or obviated. The voltage applied to the modified invention’s conversion dynode has the above claimed properties when compared to an arbitrary higher voltage apparatus with various deleterious effects.

Regarding Claim 17:
The modified invention of claim 15 teaches the apparatus of claim 15, wherein a voltage bias applied to the conversion dynode is less than about 5, 4, 3, 2 or 1 kV. Wenzel ¶ 38 discloses a conversion electrode at -25 kV.


Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881